Citation Nr: 0918842	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with major depression.

2.  Entitlement to service connection for gout, to include as 
secondary to herbicide exposure.

3.  Entitlement to service connection for vitiligo, to 
include as secondary to herbicide exposure and/or the 
service-connected PTSD with major depression.


WITNESSES AT HEARING ON APPEAL

Appellant and JP


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in May 2005 and 
August 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  By the May 
2005 rating decision, the RO, in pertinent part, denied 
service connection for gout and vitiligo.  

The RO also denied service connection for PTSD by the May 
2005 rating decision, and the Veteran appealed that decision 
to the Board.  However, by the August 2007 rating decision, 
the RO recognized PTSD as part of the already service-
connected major depression, which resolved that appellate 
issue.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Nevertheless, the Veteran appealed the August 2007 
rating decision to the extent it continued the 50 percent 
rating for the service-connected acquired psychiatric 
disorder.

The Veteran and JP provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
evidentiary development is required with respect to the 
Veteran's PTSD and vitiligo claims.  Accordingly, these 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran 
currently has gout that was incurred in or aggravated by the 
Veteran's active service, to include as due to herbicide 
exposure.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice regarding his gout claim by a letter 
dated in October 2004, which is clearly prior to the May 2005 
rating decision that is the subject of this appeal.  In 
pertinent part, this letter informed the Veteran of what was 
necessary to substantiate this claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

The Board acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons 
stated below, the preponderance of the evidence is against 
the claim, and it must be denied.  As such, no disability 
rating and/or effective date is to be assigned or even 
considered for this claim.  Consequently, the Board concludes 
that the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in Dingess.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records, as well 
as post-service medical records identified by the Veteran 
such as records from the Social Security Administration 
(SSA).  The Veteran has had the opportunity to present 
evidence and argument in support of his claim to include at 
the March 2009 hearing, and nothing reflects he has indicated 
the existence of any relevant evidence that has not been 
obtained or requested regarding his gout claim.  In fact, he 
testified at that hearing that he had given VA everything in 
his possession which pertained to his claim.  Moreover, he 
was accorded VA medical examination regarding this case in 
October 2004.  Although none of these examinations 
specifically addressed the etiology of his gout, for the 
reasons stated below the Board finds that no additional 
examination or medical opinion is warranted in this case.  
Consequently, the duty to assist the Veteran has been 
satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board notes that the Veteran's service 
treatment records contain no finding indicating treatment for 
or a diagnosis of gout during his active service, to include 
on his October 1966 discharge examination.  Further, there is 
no indication of gout in the post-service medical records 
until decades after his separation from service.  The Veteran 
himself testified at his March 2009 hearing that his gout 
"started taking off about ten years ago," which would be in 
the mid to late 1990s.  Transcript p. 14.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the etiology of the Veteran's gout to active service.  
The Veteran himself acknowledged at the March 2009 hearing 
that no doctor indicated why he had gout.  Transcript p. 14.  
Further, he has not identified any disease or injury that 
occurred during his active service which he believes is the 
cause of his gout, other than his belief that it may be due 
to Agent Orange exposure.  Agent Orange is generally 
considered a herbicide agent and will be so considered in 
this decision.

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  In this case, the record reflects the Veteran had 
active service in the Republic of Vietnam, and, as such, was 
presumptively exposed to herbicides during that service.  
Further, he is already service connected for diabetes 
mellitus based upon such exposure.

Despite the foregoing, the Board observes that gout is not 
one of the medical conditions presumptively associated with 
herbicide exposure.  The provisions of 38 C.F.R. § 3.309(e) 
identify these conditions as chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Moreover, the 
Secretary of VA has determined that that a presumption for 
service connection is not warranted based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era for the following conditions: hepatobiliary cancers; 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
cancers of the female reproductive system; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia (other than 
CLL); abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; amyotrophic lateral sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity (excludes diabetes mellitus, type 
II); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See e.g., Notice, 59 Fed. Reg. 341-346 (1994); 
61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-
27,641 (2003).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as already 
stated, no competent medical opinion is of record which 
relates the Veteran's gout to active service, which would 
include his presumptive exposure to herbicides therein.  
Thus, the only evidence of record is the Secretary of VA's 
determination that there is no such association.

The Board has already acknowledged that the October 2004 VA 
medical examination did not specifically address the etiology 
of the Veteran's gout.  However, the Board concludes that no 
development on this matter is warranted in this case.  As 
already stated, there is no evidence of gout until decades 
after the Veteran's period of active service, and he has not 
identified any in-service disease or injury as the possible 
cause of this condition.  In the absence of evidence of in-
service incurrence or aggravation of the claimed disability, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical nexus opinion would not be supported by what 
actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to 
link the claimed disabilities to the veteran's military 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  

For these reasons stated above, the Board concludes that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran currently has 
gout that was incurred in or aggravated by the Veteran's 
active service to include as due to herbicide exposure.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal with respect to this claim must 
be denied.


ORDER

Entitlement to service connection for gout is denied.


REMAND

With respect to the vitiligo claim, the Board observes that 
unlike the gout claim, his service treatment records do show 
findings of skin problems; specifically, multiple records 
dated in 1964, and include findings of folliculitis.  He was 
also treated for a penile lesion in March 1964.  His skin was 
clinically evaluated as normal on his October 1966 discharge 
examination.  

Despite the in-service skin problems, no examination has been 
accorded to the Veteran to address the etiology of his 
current vitiligo.  The Board further notes that while the 
provisions of 38 C.F.R. § 3.309(e) do not identify vitiligo 
as presumptively associated with herbicide exposure, it does 
list chloracne or other acneform diseases.  No competent 
medical evidence is of record which indicates whether 
vitiligo qualifies as such a condition.  Therefore, the Board 
concludes that a medical examination is required to address 
the etiology of the Veteran's vitiligo.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

In addition to the foregoing, the Veteran contended at the 
March 2009 hearing that his vitiligo was secondary to his 
service-connected PTSD with major depression.  Under section 
3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  No competent 
medical opinion is of record which addresses the Veteran's 
claim of secondary service connection, which further supports 
remanding the case for an examination.

Regarding the Veteran's claim for a rating in excess of 50 
percent for PTSD with major depression, the Board observes 
that he last underwent a VA medical examination for this 
disability in October 2004, prior to the May 2005 rating 
decision which initially established service connection for 
an acquired psychiatric disorder.  In other words, it does 
not appear he was accorded an examination in conjunction with 
the current appeal.  Moreover, at his March 2009 hearing he 
described symptomatology which suggests the disability may 
have increased in severity since the time of the October 2004 
VA examination.  Therefore, the Board concludes that a new 
examination is also required to evaluate the current nature 
and severity of this disability.  See VAOPGCPREC 11-95 (April 
7, 1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also observes that, as with the gout claim, it does 
not appear the Veteran was provided with adequate 
notification under Dingess, supra, regarding his claim of 
service connection for vitiligo.  Although the Board 
concluded that the lack of such notice did not prejudice the 
gout claim, as a remand is already required with respect to 
the vitiligo claim he should be provided with such notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding his claim of 
service connection for vitiligo that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for psychiatric 
problems and vitiligo since April 2008.  
After securing any necessary release, 
obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the etiology of his vitiligo.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate in the examination report that 
the claims folder was reviewed.

Following examination of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's vitiligo is causally 
related to his in-service skin problems 
as documented by the service treatment 
records.

The examiner must also state whether the 
Veteran's vitiligo constitutes chloracne 
or other acneform diseases consistent 
with chloracne.

If the examiner determines the Veteran's 
vitiligo is not directly related to 
active service, he or she must express an 
opinion as to whether it is at least as 
likely as not that it was caused by or 
aggravated by the service-connected PTSD 
with major depression.  By aggravation 
the Board means a permanent increase in 
the severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the vitiligo was 
aggravated by the service-connected PTSD 
with major depression, the examiner 
should identify the level of disability 
caused by the PTSD with major depression, 
to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

4.  The Veteran should also be accorded 
an examination which evaluates the 
current nature and severity of his 
service-connected PTSD with major 
depression.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examination report should reflect that 
such a review was conducted.

5.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran should be furnished a 
Supplemental Statement of the Case, which addresses all of 
the evidence obtained since the RO last adjudicated these 
claims, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


